Citation Nr: 0121655	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  95-35 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes prior to April 20, 1998.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from June 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In July 1995, the RO denied the veteran's claim for a 
nonservice-connected pension.  The veteran appealed, and in 
February 1997 the Board remanded the claim for additional 
development.  After additional evidence was obtained, the RO 
granted the claim in May 2000.  The RO assigned an effective 
date for nonservice-connected pension of April 20, 1998.  The 
veteran has not expressed disagreement with the effective 
date of his nonservice-connected pension.  


FINDINGS OF FACT

1.  In August 1995, the veteran and his representative were 
provided with a statement of the case in response to a notice 
of disagreement concerning the RO's denial of pension 
benefits.

2.  In September 1995, VA Form 9 (Appeal to Board of 
Veterans' Appeals) was submitted and signed by the veteran's 
accredited representative.  

3.  In February 1997, the Board remanded the case back to the 
RO for further development.  

4.  In a letter, received in October 1997, the veteran's 
representative withdrew the appeal.



CONCLUSION OF LAW

Because the appeal has been withdrawn, the Board has no 
jurisdiction to adjudicate the merits of the claim for 
entitlement to a permanent and total disability rating for 
pension purposes prior to April 20, 1998.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.204(c) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1994, the veteran filed a claim for entitlement 
to a nonservice-connected pension.  In July 1995, the RO 
denied the veteran's claim.  In July 1995, a notice of 
disagreement was received, and a statement of the case was 
issued in August 1995.  In September 1995, the RO received a 
Substantive Appeal, which had been completed and signed by 
the veteran's representative.  The veteran's signature does 
not appear on that document.  In November 1996, the claim of 
entitlement to nonservice-connected pension was certified for 
appeal.  In February 1997 the Board remanded the claim for 
additional development.  In a letter, received in October 
1997, the veteran's representative stated, "Please be 
advised we wish to withdraw the veteran's appeal."  The RO 
subsequently sent two letters to the veteran, in November 
1997 and June 1998, requesting that he submit a signed 
statement showing that he wanted to withdraw his appeal.  
There is no record of a response.  There is of record a 
statement from the representative in June 1998 stating that 
the veteran does not wish to withdraw his appeal and that he 
wants his claim for pension continued.

In May 2000, the RO granted nonservice-connected pension, and 
assigned an effective date of April 20, 1998.  The veteran 
has not expressed disagreement with the assigned effective 
date.  In May 2000, the RO issued a statement of the case on 
the issue of entitlement to an effective date prior to April 
20, 1998 for nonservice-connected pension.  

Given the veteran's representative's October 1997 letter 
requesting that the appeal be withdrawn, the issue before the 
Board is whether it has jurisdiction to consider the issue of 
entitlement to a permanent and total disability rating for 
pension purposes prior to April 20, 1998.  

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be adjudicated.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) 
(citations omitted).  

In this case, the issue is whether the appeal has been 
withdrawn; if so, the Board does not have jurisdiction.  See 
38 U.S.C.A. § 7105(a).  The Board's authority to consider its 
jurisdiction is contained in 38 U.S.C.A. § 7105(d)(3), which 
provides that ". . . questions as to timeliness or adequacy 
of response shall be determined by the Board of Veterans' 
Appeals."  See also VAOPGCPREC 9-99, 64 Fed. Reg. 52376 
(1999).  
The applicable regulation is 38 C.F.R. § 20.204 which 
provides the following:  

(a) Notice of Disagreement.  A Notice of 
Disagreement may be withdrawn in writing 
before a timely Substantive Appeal is 
filed.  

(b) Substantive Appeal.  A Substantive 
Appeal may be withdrawn in writing at any 
time before the Board of Veterans' 
Appeals promulgates a decision.  

(c) Who May Withdraw.  Withdrawal may be 
by the appellant or by his or her 
authorized representative, except that a 
representative may not withdraw either a 
Notice of Disagreement or Substantive 
Appeal filed by the appellant personally 
without the express written consent of 
the appellant.  The agency of original 
jurisdiction may not withdraw a Notice of 
Disagreement or a Substantive Appeal 
after filing of either or both.  

In this case, the substantive appeal received in September 
1995 was completed by the veteran's representative, and the 
Board finds that the veteran did not file his Substantive 
Appeal "personally," as provided for in 38 C.F.R. § 
20.204(c).  In October 1997, a letter was received from the 
veteran's representative requesting withdrawal of the appeal.  
Under the cited regulation the representative had the 
authority to withdraw that appeal and there was nothing 
ambiguous about the statement withdrawing the appeal.  At 
that point, the jurisdiction of the Board terminated.  While 
the representative subsequently indicated in June 1998 that 
the veteran wanted the appeal to continue, there is no legal 
authority for reactivating an appeal after it has been 
withdrawn.  The appeal having been withdrawn, the Board is 
without jurisdiction to adjudicate this claim.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7108; 38 C.F.R. § 20.204(c).



ORDER

The appeal for entitlement to a permanent and total 
disability evaluation for pension purposes prior to April 20, 
1998 is dismissed.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 



